        Case 1:17-cv-02590-TSC Document 125 Filed 04/04/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HOPI TRIBE, et al.,                         )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          )   Case No. 1:17-cv-02590 (TSC)
                                            )
DONALD J. TRUMP, in his official            )
Capacity as President of the United States, )
et al.,                                     )
        Defendants.                         )
__________________________________________)
                                            )
UTAH DINE BIKEYAH, et al.                   )
                                            )
        Plaintiffs,                         )
                                            )    Case No. 1:17-cv-02605 (TSC)
v.                                          )
                                            )
DONALD J. TRUMP, in his official            )
Capacity as President of the United States, )
et al.,                                     )
                                            )
        Defendants                          )
__________________________________________)
                                            )
NATURAL RESOURCES DEFENSE                   )
COUNCIL, et al.                             )
                                            )
        Plaintiffs,                         )
                                            )    Case No. 1:17-cv-02606 (TSC)
v.                                          )
                                            )
DONALD7 J. TRUMP, in his official capacity  )
as President of the United States,          )
et al.,                                     )
                                            )
        Defendants.                         )
__________________________________________)

                        NOTICE OF CHANGE OF FIRM NAME
       Case 1:17-cv-02590-TSC Document 125 Filed 04/04/19 Page 2 of 3



      Pursuant to LCvR 5.1(c) (1), notice is hereby given that effective April 4,

2019, Fredericks Peebles & Morgan LLP has changed its name to Fredericks Peebles

& Patterson LLP. The Firm’s and its lawyers’ addresses, phone numbers, fax

numbers, and email addresses have not been affected by this change.

      Dated this 4th day of April, 2019.

                                    FREDERICKS PEEBLES & PATTERSON LLP

                                    By: s/Jeffrey S. Rasmussen
                                    Jeffrey S. Rasmussen, Pro Hac Vice
                                    Jeremy J. Patterson, Pro Hac Vice
                                    Katie D. Frayler, Pro Hac Vice
                                    Chloe E. Bourne, Pro Hac Vice
                                    FREDERICKS PEEBLES & MORGAN LLP
                                    1900 Plaza Drive
                                    Louisville, CO 80027
                                    Telephone: (303) 673-9600
                                    Facsimile: (303) 673-9155
                                    Email: jrasmussen@ndnlaw.com

                                    And

                                    Rollie E. Wilson, D.C. Bar No. 1008022
                                    FREDERICKS PEEBLES & PATTERSON LLP
                                    401 9th St., N.W., Suite 700
                                    Washington, D.C. 20004

                                    Attorneys for Ute Tribe of the Uintah and Ouray Reservation




                                              2
         Case 1:17-cv-02590-TSC Document 125 Filed 04/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of April, 2019, I electronically filed the foregoing
NOTICE OF CHANGE OF FIRM NAME, with the Clerk of the Court via the CM/ECF filing
system, which will send notification of such filing to all counsel of record and I served the same
via U.S. Mail to the below listed parties:

 Ethel Billie Branch                                Justin Robert Pidot
 NAVAJO NATION DEPARTMENT OF                        UNIVERSITY OF DENVER STURM
 JUSTICE                                            COLLEGE OF LAW
 P.O. Box 2010                                      2255 East Evans Avenue
 Window Rock, AZ 86515                              Denver, CO 80208

 Thomas P. Schmidt
 HOGAN LOVELLS US LLP
 875 Third Avenue
 New York, NY 10022




                                             /s/ Sarah M. Harrington
                                             Sarah M. Harrington, Legal Assistant




                                                3
